OPINION
BECKER, Circuit Judge.
Pursuant to a plea agreement, appellant Leonard Shough entered a plea of guilty to the first count of an eight-count indictment charging him with mail and wire fraud. Shough was sentenced to 84 months’ imprisonment followed by a term of three years’ supervised release.
Appellant challenges his sentence under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the sentence having been based in part upon findings made by the District Court as to amount of loss and Shough’s conduct in assuming another’s identity. Having determined that the sentencing issues appellant raises are best determined by the District Court in the first instance, we will vacate the sentence and remand for resentencing in accordance with Booker. See United States v. Davis, 407 F.3d 162 (3d Cir.2005) (en banc).